Citation Nr: 0125386	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to January 15, 1998, 
for the assignment of an increased disability evaluation for 
the residuals of a healed fracture of the right tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman
INTRODUCTION

The veteran had active service from September 1974 to 
September 1976.

This appeal arose from a March 1998 rating decision which 
increased the disability evaluation for the veteran's 
residuals of a healed fracture of the right tibia to 10 
percent, effective from January 15, 1998.

The veteran's claim was remanded by the Board of Veterans' 
Appeals (Board) in June 1999.  The case was returned to the 
Board in September 2001.


FINDINGS OF FACT

1.  On January 15, 1998, the originating agency received a 
statement from the veteran requesting an increased disability 
evaluation for her service-connected lower leg disability.

2.  The assignment of an increased disability evaluation for 
the veteran's residuals of a healed fracture of the right 
tibia was made effective January 15, 1998.


CONCLUSION OF LAW

An effective date earlier than January 15, 1998, for an 
increased disability evaluation for the veteran's residuals 
of a healed fracture of the right tibia is not for 
assignment.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100.

The veteran is seeking an earlier effective date for the 
increased disability evaluation for the residuals of a healed 
fracture of the right tibia.  After examining the record, the 
Board is satisfied that all relevant facts pertaining to the 
veteran's claim have been properly developed.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records which might be relevant to the veteran's 
claim.  The Board notes that no further assistance to the 
veteran in acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question an earlier 
effective date for the increased disability evaluation for 
the residuals of a healed fracture of the right tibia as the 
RO has complied with the notice provisions of the VCAA and 
its implementing regulations.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for an earlier effective date for the increased disability 
evaluation for the residuals of a healed fracture of the 
right tibia in the statement of the case issued during this 
appeal and was advised of the provisions of the VCAA in March 
2001 correspondence from the RO.
In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of an earlier 
effective date for the increased disability evaluation for 
the residuals of a healed fracture of the right tibia.  The 
Board finds that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. Chapter 51.  There has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The relevant facts in this case are not in dispute.  The 
veteran's original claim for service connection for the 
residuals of a healed fracture of the right tibia was 
received in March 1977.  In a June 1977 rating decision, the 
veteran was granted service connection for the residuals of a 
healed fracture of the right tibia and a noncompensable 
disability evaluation was assigned, effective from September 
1976.

The noncompensable disability evaluation remained in effect 
when a statement was received from the veteran on January 15, 
1998.  In that statement she indicated that she was filing a 
claim for a rate increase in compensation for her service-
connected lower leg disability.

A VA bone examination of the veteran was conducted in 
February 1998.  At this time it was noted that the veteran 
had had an X-ray examination of her right leg in December 
1997.  It was indicated that this revealed a healed distal 
tibial and fibular fracture associated with soft tissue 
deformity and small focus of medial soft tissue 
calcification.  Alignment was satisfactory with no acute 
abnormality.

The veteran related that she continued to experience swelling 
at the site of the fracture which occurred after standing for 
an hour and with walking.  She related that she noticed that 
she had unequal lengths in her lower extremities and this 
disturbed her gait.  On examination her gait was normal and 
there was no loose motion.  The diagnosis was a healed distal 
tibial and fibular fracture associated with soft tissue 
deformity and small focus of medial soft tissue 
calcification.

A VA orthopedic examination of the veteran was also conducted 
in February 1998.  On examination, the veteran walked without 
a limp.  The right leg looked fuller and appeared to be 
shorter.  There was noticeable fullness to the right calf.  
The right leg measured one-quarter inch shorter then the left 
from the anterior superior spine to the medial malleolus.  
The diagnoses were healed fracture of the distal third of the 
right tibia and fibula with shortening of one-quarter inch 
and limited motion in the right ankle secondary to her 
fracture; and mild traumatic arthritis of the right ankle 
secondary to a fracture of the distal tibia and fibula.

A copy of a service medical record shows that the veteran was 
seen for her fracture of the right tibia and fibula in April 
1976.

A hearing on appeal was conducted in June 1999.  At this time 
the veteran gave detailed testimony in support of her claim.  
She related that, as the shortness of the right lower 
extremity began in service and that she has been limping 
since the injury, the effective date should be the date 
following her discharge from service in September 1976.

VA outpatient treatment records covering the period from 
December 1997 to December 2000 show that in December 1997 
there was a trace of edema above the right ankle and the 
assessment included chronic right leg pain above ankle, 
status post tibiofibular.  In a report of the December 1997 
X-ray examination of the right leg it was indicated that this 
revealed a healed distal tibial and fibular fracture.  There 
was associated soft tissue deformity and small focus of 
medial soft tissue calcification.  Alignment was satisfactory 
and there was no acute abnormality.

38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 provide, in 
pertinent part, that the effective date of an award based on 
a claim for increase of compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.

Pursuant to  Harper v. Brown, 10 Vet. App. 125 (1997), where 
it is factually ascertainable that an increase in disability 
occurred within one year previous to the date the claim was 
received, the effective date of increase in compensation will 
be the date that it became factually ascertainable that the 
increase had occurred.  Where it is not factually 
ascertainable that there was increase in disability within 
one year previous to the date the claim was received, the 
earliest possible effective date is the date the claim was 
received.

The medical record covering the one year period previous to 
the receipt, in January 1998, of the veteran's claim for an 
increase in compensation, includes the December 1997 VA 
outpatient treatment records.  The medical findings made in 
December 1997 show that, within the one year period previous 
to the receipt of the veteran's January 1998 claim for an 
increase in compensation, she was seen for her service-
connected right leg disability.  The medical evidence showed 
that there was a trace of edema, associated soft tissue 
deformity and a small focus of medial soft tissue 
calcification.  However, alignment was satisfactory and there 
was no acute abnormality.

Under Diagnostic Code 5261 (2001) a 10 percent disability 
evaluation may be assigned for impairment of the tibia and 
fibula with slight knee or ankle disability and under 
Diagnostic Code 5271 (2001) a 10 percent disability 
evaluation may be assigned for moderate limited motion of the 
ankle.  Based upon the medical findings made in December 
1997, it can not be concluded that it was factually 
ascertainable that an increase in disability, warranting the 
grant of an increased disability evaluation for the residuals 
of a healed fracture of the right tibia, had occurred within 
one year previous to the date the claim was received.

The veteran contends, including in testimony offered at a 
June 1999 hearing on appeal, that the residuals of her healed 
fracture of the right tibia had been causing her problems 
that warranted the assignment of an increased disability 
evaluation for more then twenty years preceding her January 
1998 claim.  However, in reviewing the record, the Board 
notes that, between the time of the original unappealed June 
1977 RO decision that granted service connection and assigned 
a zero percent rating for the disability at issue, and the 
date of receipt of the veteran's reopened claim (January 15, 
1998), there is no correspondence of record submitted by or 
on behalf of the veteran that can be construed as a claim, 
nor is there any medical evidence dated during this time 
relating to a right leg disability, other than the 1997 VA 
medical records noted above, which do not show a compensable 
disability.  The Board finds that, as it was not factually 
ascertainable that an increase in disability had occurred 
within one year previous to the date the January 1998 claim 
for an increase was received, the relevant statute and 
regulation states that the effective date shall not be 
earlier than the date of receipt of claim.

Accordingly, the January 15, 1998, effective date for the 
assignment of an increased disability evaluation for the 
residuals of a healed fracture of the right tibia which was 
assigned by the originating agency was correct.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The evidence is not so evenly 
balanced on any material issue that the benefit of the doubt 
is properly for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date prior to January 15, 1998, 
for the assignment of an increased disability evaluation for 
the residuals of a healed fracture of the right tibia is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

